— Appeal from an order of the Family Court of Tompkins County (Friedlander, J.), entered May 30, 1991, which, in a proceeding pursuant to Family Court Act article 5, denied respondent’s motion to vacate an order of filiation.
We reject respondent’s contention that Family Court erred in denying his motion to vacate a previous order adjudging him to be the father of a child born to Faye D. Initially, we note that at the paternity hearing held in 1986, respondent admitted paternity and an order of filiation and support was entered. It was not until September 1990, after a petition was filed against him seeking confinement costs, that respondent first raised the issue of his paternity and it was not until February 1991 that he made the instant motion to vacate (see, Matter of Constance S. v Steven A., 130 AD2d 493). Although respondent contends that he is entitled to vacatur on the grounds of fraud or misrepresentation on the part of Faye D. (see, CPLR 5015 [a] [3]) in that he claims she told him and others that she did not believe he was the child’s father, he failed to present any proof in support of this contention (cf., Matter of Sandy M. v Timothy J., 138 Misc 2d 338). Respondent’s remaining contentions have been reviewed and rejected as being without merit.
Mikoll, J. P, Levine, Crew III, Casey and Harvey, JJ, concur. Ordered that the order is affirmed, without costs.